Case 4:20-cv-03128 Document1 Filed on 09/08/20 in TXSD Page 1 of 3

Appendix B
UNITED STATES DISTRICT COURT south States Courts
SOUTHERN DISTRICT OF TEXAS F | , ED. Texas
v o7? _ DIVISION
SEP 08 2020

David J. Bradley, Clerk of Court

Wilts & (as

United Syates

ope Ahi

 

CIVIL ACTION NO.

 

COP (OP CO? C07 (OP? LOD

 

ORIGINAL COMPLAINT

 
Case 4:20-cv-03128 Document1 Filed on 09/08/20 in TXSD Page 2 of 3

Walter Edgardo Castro v. United States of America

Rights to the Ownership of the United States Treasury

|, Walter Castro, am God in Heaven, Hell, Mother Earth, The Universe! | was Born Again
as an American Citizen. There is a Book about it called The Holy Bible. This Government Based
Law under The truth of the Secrets of the Book and made the Constitution. The Constitution
clearly states that this Government IS UNDER GOD our Law in America! Since the Government
is under me, |, God, immediately want full access and OWNERSHIP to My united states
treasury department to see where my money is GOING, what we are doing to progress, and
stick my hand in my pot of money from time to time. |, Walter Castro, who is The walking Holy
Spirit, have explained who i am to several courts and judges, since the constitution was based
on my Book, The Holy Bible, an ancient book that has been plagiarized countless times but the
original story will always surpass the lies with ancient artifacts, tablets, classified documents of
my returns, how brutal, disgusting was the justification of saving our Stuff! | own this Country
and i Want it right NOW, King of The World, rightful owner of Land and Stuff! Please open a
case immediately, as soon as possible, to sue the United states government for complete

control of the united states treasury department!

Walter Edgardo Castro
(832)-935-9439
waltro89@gmail.com
WI

Ly ya mecsey C+
porter TY T1905
Case 4:20-cv-03128 Document1 Filed on 09/08/20 in TXSD Page 3 of 3

Petition for a Lawsuit against the United States Government on Ownership and Property of the
United States Treasury

|, Walter Castro Jr, TX D.L. 24277777, am requesting to Sue the United States
Government for the Control, Ownership as personal property of the United States Treasury! Do
to the fact that our Constitution and Law of our Government is UNDER GOD, it clearly states,
means, |, WALTER CASTRO JR, TX D.L. 24277777, am the owner of this Country. The KING
of AMERICA! | have been fighting in court with several Judges, Police officers, lawyers, and
district attorneys, I’m GOD and have WON legally in court, I'm telling the truth! Technically it
also means i own the whole wide world and all that's in it, but this battle is only the beginning of
my crusade to regain everything that was taken from me! Please accept this petition for my
Lawsuit against the United States Government because what was done was FOR the PEOPLE

BY the PEOPLE and the PEOPLE should remember and be told Im back!

Thank You,

Walter Castro
